PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/384,193
Filing Date: 19 Dec 2016
Appellant(s): Atherton et al.



__________________
John C. Carey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 22, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boca et al., U.S. Patent Application Publication No. US 2015/0314442 (hereinafter BOCA) in view of Saarela et al., U.S. Patent Application Publication No. US 2004/0111178 (hereinafter SAARELA) and Bauer et al., U.S. Patent Application Publication No. 2019/0243344 (hereinafter BAUER).

As per claim 1, BOCA teaches of a computer-implemented method for controlling a robot (abstract and fig. 4: using hand gestures for controlling robot), the method comprising:
processing sensor data to determine a first gesture performed by an end-user proximate to a work piece (see fig. 2a-2b: and par. 20-22: system uses sensors to capture user initiated 
generating a tool path for modifying the work piece based on the first gesture (see fig. 3-4 and par. 21-22: using hand gestures to teach path instructions for robot operations);
projecting the tool path onto the work piece (see par. 23-24 and 67: capturing gesture based input and projecting operations onto a work piece); and
causing the robot to modify the work piece according to the tool path (see par. 21-24: robot performing industrial operations based on tool path instructions captured from user gestures).
While BOCA focuses on projecting operations onto the work piece (see above citations), the art fails to explicitly address projecting a first image that includes the tool path onto the work piece, via a projector that generates light.  
	The cited SAARELA reference is directed to performing customized products, wherein a toolpath is created for the work piece, and projected upon a three-dimensional surface (see fig. 4 and par. 6, 27 and 39).  
	Further, like BOCA and SAARELA, BAUER teaches of customizing products wherein the reference further teaches of positioning, sorting and projecting on workpieces via a projection unit which uses optical resources (e.g., LED, laser, light, etc.) to project on a workable surface (see at least par. 32, 73 and 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SAARELA's and BAUER’s  method of projecting images upon work pieces using optical light, with BOCA's method of controlling robots, to provide a more efficient and effective method of generating, projecting and cutting detailed [personalized] custom work pieces based on 3D modelling data, whereby up-to-date changes can be implemented on-the-fly and realized during production without interrupting workflow.	
	
As per claim 2, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the computer-implemented method of claim 1, further comprising projecting a second image that includes a CAD model onto a first surface of the work piece (see par. 6, 10 and 33: projecting CAD/CAM models onto wax blanks without requiring operators intervention for detail intricate work).

As per claim 3, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the computer-implemented method of claim 2, wherein the second image that includes the CAD model depicts an internal portion of the work piece proximate to the first surface (see fig. 7 and 10 and par. 32, 33, 38, and 41: determining 2.5-dimensional profile tool path and further designating inside [skeleton] regions for development).

As per claim 4, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the computer-implemented method of claim 2, wherein the second image that includes the CAD model depicts at least one predicted effect of modifying the work piece according to the tool path (see fig. 11-12; and par. 41-42: converting curves to 2D tool paths for subsequent skeleton pattern processing).

As per claim 5, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the computer-implemented method of claim 2, further comprising generating the CAD model based on the sensor data (see par. 38: CAD based modeling is used in modeling and evaluating scenes and elements of the scenes).

As per claim 6, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the computer-implemented method of claim 1, wherein the first gesture indicates two or more locations on the work piece where modifications are to be made, and wherein the tool path intersects the two or more locations (see par. 21-22 and 38: capturing gestures, and further evaluating coordinate activity respective of intersecting tool and operator activity at multiple locations of the workpiece (e.g., as needed for tool path processing of multiple points of engagement)).

As per claim 7, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the computer-implemented method of claim 1, wherein the first gesture comprises a pointing gesture indicating a location on the work piece where a hole should be drilled (see fig. 2b, 2c and 2f; and par. 3, 24 and 34: prompting tool activity based on an operator’s pointing gestures [combined with image/scene data] to direct work/actions to be performed by a robot to make physical changes to a workpiece (e.g., painting, grinding, welding, etc.)).

As per claim 8, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the computer-implemented method of claim 1, wherein the first gesture comprises a sweeping gesture indicating an arc on a surface of the work piece along which a cut should be made (see fig. 2b, 2c and 2f; and par. 3 and 26-33: evaluating movement gestures and generating operational instructions based on user activity, wherein tool activity based on an operator’s gestures [combined with image/scene data] are used to direct activity carried out by a robot on a workpiece (e.g., painting, grinding, polishing, etc.)).

As per claim 9, BOCA teaches of a non-transitory computer-readable medium storing program instructions that, when executed by a processor (see par. 50: identified gesture activity stored in memory), cause the processor to control a robot by performing the steps of:
processing sensor data to determine a first gesture performed by an end-user proximate to a work piece (see fig. 2a-2b: and par. 20-22: system uses sensors to capture user initiated gesture (e.g., hand, sound, etc.) related input relative to the workpiece and tools/systems engaged in operating on the work materials);
generating a tool path for modifying the work piece based on the first gesture (see fig. 3-4 and par. 21-22: using hand gestures to teach path instructions for robot operations);
projecting the tool path onto the work piece (see par. 23-24 and 67: capturing gesture based input and projecting operations onto a work piece); and
causing the robot to modify the work piece according to the tool path (see par. 21-24: robot performing industrial operations based on tool path instructions captured from user gestures).
While BOCA focuses on projecting operations onto the work piece (see above citations), the art fails to explicitly address projecting a first image that includes the tool path onto the work piece, via a projector that generates light.  
	SAARELA teaches of generating customized products, wherein a tool path is created for the work piece, and the tool path is projected upon a three-dimensional surface for subsequent processing (see fig. 4 and par. 6, 27 and 39).  
	The cited BAUER reference focuses on generating customized products wherein BAUER teaches of positioning, sorting and projecting on workpieces via a projection unit which uses optical resources (e.g., LED, laser, light, etc.) as a source to project on a workable surface (see at least par. 32, 73 and 77).
before the effective filing date of the invention, to employ the use of SAARELA's and BAUER’s method of projecting images upon work pieces using optical light, with BOCA's method of controlling robots, to provide a more efficient and effective method of generating, projecting and cutting detailed [personalized] custom work pieces based on 3D modelling data, whereby up-to-date changes can be implemented on-the-fly and realized without interrupting workflow during the production process.	

	As per claim 10, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the non-transitory computer-readable medium of claim 9, the steps further comprising projecting a second image that includes a CAD model onto a first surface of the work piece (see par. 6, 10 and 33: projecting CAD/CAM models onto wax blanks without requiring an operators intervention).

As per claim 11, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the non-transitory computer-readable medium of claim 10, wherein the second image that includes the CAD model depicts an internal portion of the work piece proximate to the first surface (see fig. 7 and 10 and par. 32, 33, 38, and 41: determining 2.5-dimensional profile toolpath, presenting inside [skeleton] regions).

As per claim 12, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the non-transitory computer-readable medium of claim 10, wherein the second image that includes the CAD model depicts at least one predicted effect of modifying the work piece 

As per claim 13, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the non-transitory computer-readable medium of claim 10, the steps further comprising generating the CAD model based on the sensor data (see par. 38: CAD based modeling is used in modeling and evaluating scenes and elements of the scenes).

As per claim 14, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the non-transitory computer-readable medium of claim 9, wherein the first gesture indicates two or more locations on the work piece where modifications are to be made, and wherein the tool path intersects the two or more locations (see par. 21-22 and 38: capturing gestures, and further evaluating coordinate activity respective of intersecting tool and operator activity at multiple locations of the workpiece (e.g., as needed for tool path processing of multiple points of engagement)).

As per claim 15, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the non-transitory computer-readable medium of claim 9, wherein the first gesture comprises a pointing gesture indicating a location on the work piece where a hole should be drilled (see fig. 2b, 2c and 2f; and par. 3, 24 and 34: prompting tool activity based on an operator’s pointing gestures [combined with image/scene data] to direct work/actions to be performed by a robot to make physical changes to a workpiece (e.g., painting, grinding, welding, etc.)).

As per claim 16, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the non-transitory computer-readable medium of claim 9, wherein the first gesture comprises a sweeping gesture indicating an arc on the surface of the work piece along which a cut should be made (see fig. 2b, 2c and 2f; and par. 3 and 26-33: evaluating movement gestures and generating operational instructions based on user activity, wherein tool activity based on an operator’s gestures [combined with image/scene data] are used to direct activity carried out by a robot on a workpiece (e.g., painting, grinding, polishing, etc.)).

As per claim 17, BOCA teaches of a system, comprising:
a robot (see par. 4-7: using robots to perform industrial activity);
a memory storing a control engine (see par. 50: performing operations using stored data on computational devices); and
a processor that, upon executing the control engine (see par. 50: using a processer to facilitate operational activity), is configured to:
process sensor data to determine a first gesture performed by an end-user proximate to a work piece (see fig. 2a-2b: and par. 20-22: system uses sensors to capture user initiated gesture (e.g., hand, sound, etc.) related input relative to the workpiece and tools/systems engaged in operating on the work materials),
generate a tool path for modifying the work piece based on the first gesture (see fig. 3-4 and par. 21-22: using hand gestures to teach path instructions for robot operations),
project the tool path onto the work piece (see par. 23-24 and 67: capturing gesture based input and projecting operations onto a work piece), and

BOCA is directed to projecting operations onto the work piece (see above citations), but fails to explicitly address projecting an image that includes the tool path onto the work piece, via a projector that generates light.  
	SAARELA focuses on generating customized products using CAD/CAM modelling, wherein a tool path is created for a work piece, and the tool path is subsequently projected upon a three-dimensional surface for further processing (see fig. 4 and par. 6, 27 and 39).  
	BAUER focuses on generating customized products by positioning, sorting and projecting onto workpieces via a projection unit which uses optical resources (e.g., LED, laser, light, etc.) as a source to project on a workable surface (see at least par. 32, 73 and 77).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SAARELA's and BAUER’s method of projecting images upon work pieces using optical light, with BOCA's method of controlling robots, to provide a more efficient and effective method of generating, projecting and cutting detailed [personalized] custom work pieces based on 3D modelling data, whereby up-to-date changes can be implemented on-the-fly and realized without interrupting workflow.	

As per claim 18, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the system of claim 17, wherein the robot includes a sensor array configured to capture the sensor data (see par. 20-22: system relies on the use of sensors to capture gesture related input for controlling robotic activities).

As per claim 19, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein SAARELA further teaches of the system of claim 17, wherein the robot includes the projector that is configured to project the image that includes the tool path onto the work piece (see par. 6, 10 and 33: projecting CAD/CAM models onto wax blanks without requiring an operators intervention).

As per claim 20, the combination of BOCA, SAARELA and BAUER teaches all of the limitations noted in the base claim(s) as outlined above, wherein BOCA further teaches of the system of claim 17, wherein the robot comprises an articulated arm robot (see fig. 2a and 2k: robotic arm used to perform activities onto work piece).


(3) Response to Argument
In the remarks presented in the After Final Amendment filed September 23, 2020, the applicant presents the following arguments: 
"Saarela fails to teach or suggest the generation of a first image that includes the 2½ dimensional toolpath"; and "like Saarela, Bauer fails to teach or suggest that any of the images that are projected include a tool path".
 Regarding the above remarks, the examiner respectfully disagrees. SAARELA teaches of creating a toolpath for a work piece, wherein one or more images [e.g., CAD/CAM modeled images] can be projected upon a three-dimensional surface(s) (see at least fig. 4 and 7, and par. 6, 10, 27, 33 and 39). The reference further discusses support for subsequent images, wherein the system determines dimensional profiles which designate regions of the defined workable project. While SAARELA is directed to a method for creating a toolpath along with the projection of images, the reference fails to [explicitly] discuss projection via an optical means. BAUER also teaches of customizing products via CAD/CAM modeling, wherein the reference explicitly teaches of a system which uses optical tools for projecting workable images onto a workspace as a method for displaying the images (see at least fig. 1 and par. 32, and 73-77).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of SAARELA's and BAUER’s method of projecting images upon work pieces using optical light.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kelvin Booker/

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.